Name: Commission Regulation (EC) No 2468/97 of 11 December 1997 amending Regulation (EC) No 1324/96 establishing the supply balance for the Azores and Madeira in the rice products sector
 Type: Regulation
 Subject Matter: economic policy;  trade;  cooperation policy;  regions of EU Member States;  plant product
 Date Published: nan

 L 341 /6 I EN I Official Journal of the European Communities 12. 12. 97 COMMISSION REGULATION (EC) No 2468/97 of 11 December 1997 amending Regulation (EC) No 1324/96 establishing the supply balance for the Azores and Madeira in the rice products sector whereas the Annex to Commission Regulation (EC) No 1324/96 (6), as amended by Regulation (EC) No 1353/97, should accordingly be replaced by the Annex hereto; Whereas the supply balances provided for in the specific supply arrangements are drawn up for the period 1 July to 30 June; whereas the definitive supply balance for the period 1 July 1997 to 30 June 1998 should therefore apply from the start of that period, i.e. 1 July 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concening specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas the common detailed rules for the implementa ­ tion of the specific arrangements for the supply of certain agricultural products of the Azores and Madeira are laid down in Commission Regulation (EEC) No 1 696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4); Whereas, for the purposes of applying Article 2 of Regu ­ lation (EEC) No 1600/92, the forecast supply balance for the Azores and Madeira should be drawn up for rice sector products on the basis of the islands' requirements; Whereas, pending a communication from the competent authorities updating the requirements for Madeira and in order to avoid a break in the application of the specific supply arrangements, the balance was drawn up for the period 1 July to 31 December 1997 by Commission Regulation (EC) No 1353/97 f); whereas the balance for the whole of the period 1 July 1997 to 30 June 1998 has been drawn up following the presentation of data on Madeira's requirements by the Portuguese authorities; HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1324/96 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1997 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ L 173 , 27. 6. 1992, p . 1 . I1) OJ L 320, 11 . 12 . 1996, p . 1 . f) OJ L 179 , 1 . 7 . 1992, p. 6 . (*) OJ L 238 , 23. 9. 1993, p. 24. ( 5) OJ L 186, 16 . 7. 1997, p . 7 . ( «) OJ L 171 , 10 . 7 . 1996, p . 3 . 12. 12 . 97 I EN Official Journal of the European Communities L 341 /7 ANNEX ANNEX Supply balance for rice for the Azores and Madeira for the marketing period 1 July 1997 to 30 June 1998 (tonnes) Product (CN code) Azores Madeira Milled rice 1006 30 2 500 5 000 '